     Case 2:18-cv-02379-GMN-DJA Document 20 Filed 10/05/20 Page 1 of 1




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    BRIT F. AUGBORNE, III,                              Case No. 2:18-cv-02379-GMN-DJA
 7                          Plaintiff,
                                                          ORDER
 8          v.
 9    WARDEN BYRNS, ET AL.,
10                          Defendants.
11

12          This matter is before the Court on Plaintiff’s Motion to Extend Time to Serve Summons

13   for Defendant Rowley re ECF No. 18 Notice re 4m Dismissal (ECF No. 19), filed on September

14   29, 2020. Plaintiff seeks additional time to execute service on Defendant Rowley due to

15   difficulties obtaining the resources to do so while incarcerated. He does not specify how long he

16   needs to complete service. However, in the interest of justice and deciding this case on the

17   merits, the Court will grant him an extension of 60 days to complete service on Defendant

18   Rowley.

19          IT IS THEREFORE ORDERED that Plaintiff’s Motion to Extend Time to Serve

20   Summons for Defendant Rowley re ECF No. 18 Notice re 4m Dismissal (ECF No. 19) is granted

21   for 60 days.

22

23          DATED: October 5, 2020

24
                                                          DANIEL J. ALBREGTS
25                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28
